DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: 
In [0056], “S205” should be --S203-- to be consistent with FIG. 3.
In [0058], “S207” should be --S205-- to be consistent with FIG. 3.
In [0059], “in a later stage of life” should be --in an end stage of life-- to be consistent with FIG. 3.
Appropriate correction is required.

Claim Objections
3.	Claim 10 is objected to because of the following informalities:  
In claim 10, line 1, “the computer programs” should be --computer programs-- to avoid the issue of lack of antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it recites “calculating a first root mean square value and a first kurtosis value of vibration data of all rollers of the roll-to-roll device working in a normal state; executing fuzzy division operation on the first root mean square value to obtain a first fuzzy prototype, and executing fuzzy division operation on the first kurtosis value to obtain a second fuzzy prototype” (emphasis added). It is interpreted that one first root mean square value and one first kurtosis value for all rollers collectively. one first fuzzy prototype and one second fuzzy prototype are obtained for all rollers. The claim later recites: “calculating a first membership degree function between the second root mean square value and the first fuzzy prototype corresponding to each of the rollers, and setting calculating results of the first membership degree function as first-type performance degradation index values, wherein the second root mean square value is an input sample of the first membership degree function” (emphasis added). However, as indicated above, there is only one first fuzzy prototype and one second fuzzy prototype. It is unclear how the one first fuzzy prototype and the one second fuzzy prototype is corresponding to each of the rollers.  Similar issues are found in “calculating a second membership degree function between the second kurtosis value and the second fuzzy prototype corresponding to each of the rollers, and setting calculating results of the second membership degree function as second-type performance degradation index values, wherein the second kurtosis value is an input sample of the second membership degree function” (emphasis added).
For examination purpose, claim 1 is assumed to be:
1. A method for detecting performance of a roll-to-roll device for processing flexible material, comprising:
calculating a first root mean square value and a first kurtosis value of vibration data of each of all rollers of the roll-to-roll device working in a normal state;
for each of the rollers, executing fuzzy division operation on the respective first root mean square value to obtain a first fuzzy prototype, and executing fuzzy division operation on the respective first kurtosis value to obtain a second fuzzy prototype;
 each of 
for each of the rollers, calculating a first membership degree function between the respective second root mean square value and the respective first fuzzy prototype respective second root mean square value is an input sample of the first membership degree function;
for each of the rollers, calculating a second membership degree function between the respective second kurtosis value and the respective second fuzzy prototyperespective second kurtosis value is an input sample of the second membership degree function; and
determining a performance state of the roll-to-roll device for processing flexible material within the target time period according to all of the first-type performance degradation index values and all of the second-type performance degradation index values for all of the rollers.

Claim 6 is rejected by analogy to claim 1 and similar assumption is made for the purpose of examination.
	The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s). For examination purpose, similar assumptions are made for the dependent claim(s) in consistent with the above assumed claim 1 or 6. 



Regarding claims 6-9, Claim limitations “a normal vibration data calculating module,” “a fuzzy division module,” “a data collection module,” “a first membership degree calculating module,” “a second membership degree calculating module,” “a performance detection module,” “an average performance calculating unit,” “a first-type performance judging unit,” and “a second-type performance judging unit” each invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function(s) in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale



Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale


Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations beginning from “calculating a first root mean square value and a first kurtosis value of vibration data of all rollers of the roll-to-roll device working in a normal state” to the end of the claim. These limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; or are mental processes – concepts performed in the human mind (or with a pen and paper).
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Consequently, the claim is directed to a judicial exception without significantly more. See MPEP 2106.05.

Claim 6 is similarly rejected by analogy to claim 1. The recited various “modules” could be merely functions for the abstract idea.

claims 2-5, 7, 8, and 10 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea. 
Note that claim 10 recites a computer readable storage medium for storing the computer programs. It is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because” a computer readable storage medium” covers both non-statutory subject matter (e.g. transitory propagating signals) and statutory subject matter (e.g. non-transitory tangible media). See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). To address this issue, further limitation, such as adding "non-transitory" to the claim, is needed. Also, the claim regarding realizing the method by a processor executing computer programs amounts to no more than mere instructions to apply the abstract idea using generic computer components. Accordingly, the claim has not been integrated into a practical application and does not provide an inventive concept. 

claim 9 is patent-eligible under 35 USC 101 because the additional physical elements, considered in combination, sufficiently indicates a practical application of the abstract idea.

Notes
7.	Claims 1 and 6 distinguish over the closest prior art of record as discussed below.
Regarding claim 1, the closest prior art of record fails to teach: “executing fuzzy division operation on the first root mean square value to obtain a first fuzzy prototype, and executing fuzzy division operation on the first kurtosis value to obtain a second fuzzy prototype” and “calculating a first membership degree function between the second root mean square value and the first fuzzy prototype corresponding to each of the rollers, and setting calculating results of the first membership degree function as first-type performance degradation index values, wherein the second root mean square value is an input sample of the first membership degree function; calculating a second membership degree function between the second kurtosis value and the second fuzzy prototype corresponding to each of the rollers, and setting calculating results of the second membership degree function as second-type performance degradation index values, wherein the second kurtosis value is an input sample of the second membership degree function,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
FU et al. (CN 106153340 A) is most relevant and teaches a fault diagnosis method of rolling bearing, involving acquire a vibration acceleration signal of the rolling 
FU et al. uses RMS and kurtosis data only as parts of initial features sets, but uses Laplacian scores to select features and obtain a fault feature matrix. There is no indication that RMS and kurtosis will surely be selected for fuzzy c-means operation. Also, in FU et al., the fuzzy C-means clustering algorithm is used to obtain a fuzzy prototype based on the fault feature matrix collectively, rather than obtaining a fuzzy prototype based on RMS and kurtosis specifically and respectively. There is no teaching, suggestion, or motivation to modify FU et al. to use RMS or kurtosis respectively as claimed.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kar et al. (US 20100030492 A1) teaches a method for identifying health indicators for rolling element bearings, involving using vibration data of a rolling element to obtain normalized RMS and normalized kurtosis, and applying a Fuzzy Inference to the normalized values to obtain the health indicators.
Kar (US 20120330577 A1) teaches a method for a vibration severity analysis of rotating machinery, involving using one or more membership functions that are associated with certain operational characteristics of the machine and combine them using Fuzzy logic rules to determine health indicators for certain components of the machine.
Pan et al. (“Bearing performance degradation assessment based on lifting Wavelet packet decomposition and fuzzy c-means” Mechanical Systems and Signal Processing 24 (2010) 559–566) teaches a method for bearing performance degradation assessment based on lifting wavelet packet decomposition and fuzzy c-means, involving using normal and final failure data as training samples to build assessment model utilizing fuzzy c-means.
Zhao (“The Study on Rotating Machinery Early Fault Diagnosis based on Principal Component Analysis and Fuzzy C-means Algorithm” JOURNAL OF SOFTWARE, VOL. 8, NO. 3, MARCH 2013) teaches a method of mechanical failure information extraction and recognition in early fault state variables, combined with the principal component analysis algorithm with FCM algorithm. 

Shen et al. (“A Monotonic Degradation Assessment Index of Rolling Bearings Using Fuzzy Support Vector Data Description and Running Time” Sensors 2012, 12, 10109-10135) teaches a monotonic degradation assessment index of rolling bearings using fuzzy support vector data description (FSVDD) and running time, involving a monotonic index, namely damage severity index (DSI); and selecting the stability features, such as RMS, square-root amplitude (SRA) and absolute average values (AAV), and the sensitive feature as Kurtosis factor as the inputs of FSVDD.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857